DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/2022.
Applicant's election with traverse of Species VIII and X in the reply filed on 5/25/2022 is acknowledged.  The traversal is on the grounds that the search required to be conducted by the examiner with respect to Species VIII and X will encompass or at least overlap the searching of the subject matter of Species I to XIII and that conducting such a search would not impose an undue burden on the examiner.  This is not found persuasive because applicant’s species include a wide variety of species and although the search for anyone of them will necessarily result in overlap, especially since generic claims are present, each of the species includes many different details which require searching in a variety of different classifications and using a myriad of different search terms in order to find the details of each.  
With regard to Species VIII and X, the examiner agrees that the species are identical.  Therefore, both species have been examined.  However, Species IX includes an insulated cooler differentiating it from Species VIII and X and therefore that species is not examined.  Searching this species requires searching for insulated coolers not required for searching of the other species and thus does not completely overlap with these species. Applicant is reminded that an allowance of a claim generic to any of the species will result in rejoinder of the species claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbasi et al. (US Patent Application Publication 2012/0324793).
	Re claim 24, Abbasi et al. discloses a modular tailgate system for a pickup truck cargo bed, comprising a tailgate portion (10) rotatable between a stowed position (the vertical position) and a deployed position (shown in figure 3); and a plurality of features at least one feature incorporated with the tailgate portion and employable with existing pickup trucks, wherein the plurality of features are at least one feature is selected from the group consisting of a multi-functional gate (as shown in figures 1, 3, and 4 the tailgate functions in multiple ways) at least one storage unit, at least one step, at least one lighting device, at least one bed extension system, at least one power outlet, at least one tie down, at least one net, at least one tie down, at least one cargo hold frame/bar system, at least one sawhorse, at least one bench, at least one seat, and combinations thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Abbasi et al. (US Patent Application Publication 2012/0324793A) in view of Bastian (US Patent 6,905,158B1).
	Abbasi et al. discloses  modular tailgate system, comprising a tailgate portion (10) operably connected to a cargo bed area (20) and rotatable between a stowed position and at least one deployed position, and a plurality of features incorporated with the tailgate portion and employable with existing vehicles without any hardware or mounting modifications to existing body sides and/or existing cargo beds, wherein the plurality of features are selected from the group consisting of a split door (14, 16, as shown in figure 1) that is a multi-way opening tailgate portion that swings outward (as shown in figure 4) or pivots downward to the at least one deployed position.
	Abbasi et al. does not teach another feature.
	Bastian teaches at least one integrated step (300) in a tailgate (130) that is slidably or rotatably extendable to provide at least one stepping surface, the integrated step having an upper portion (310) operably connected to a lower depending step portion (360) and provides a stepping surface into the cargo bed, the integrated step is slidable to an extended position at a predetermined angle and includes a notched stepping surface (the notch is provided in 310 in which 360 fits) providing an angled stepping surface into the cargo bed.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a modular tailgate system, such as that disclosed by Abbasi et al., to have at least one integrated step that is slidably or rotatably extendable to provide at least one stepping surface, the integrated step having an upper portion operably connected to a lower depending step portion and provides a stepping surface into the cargo bed, the integrated step is slidable to an extended position at a predetermined angle and includes a notched stepping surface providing an angled stepping surface into the cargo bed, as taught by Bastian, in order to make it easier to get into the bed of the pickup truck. 
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abbasi et al. (US Patent Application Publication 2012/0324793A) in view of Bastian (US Patent 6,905,158B1) as applied to claim 1, 4-13, 15, and 25 above, and further in view of Hertz et al. (US Patent 7,834,750).
	Abbasi et al. and Bastian disclose all the limitations of the claim, as applied above, except for the modular tailgate system including the tailgate portion in combination with at least three of the plurality of features for providing at least three predetermined desired functions.
	Hertz et al. teaches the use of at least one lighting device (56) on a tailgate system.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a modular tailgate system, such as that disclosed above, to have at least one lighting device such that the modular tailgate system includes at least three of the plurality of features for providing at least three predetermined desired functions., as taught by Hertz, in order to provide a safety lighting system on the tailgate when the tailgate is in a horizontal position to increase its visibility and decrease the chance of collision with a following vehicle.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle tailgate structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
August 4, 2022